I respectfully concur in judgment only, as I part company with the majority's order to the trial court allowing appellee to file an amended declaratory judgment complaint for damages at this stage of the proceedings. Rather, this court should have ordered appellee to amend his complaint in the earlier appeal, Palinkas v. Allstate Ins. Co. (Dec. 3, 1999), Lake App. No. 98-L-182, unreported, 1999 Ohio App. LEXIS 5769, at 5 ("Palinkas II"). There, we initially remanded the matter "for a determination of the amount of underinsured coverage available to [appellee]."1
Therefore, I concur in judgment only with the opinion of the majority.
1 I was not a member of the panel that decided Palinkas II.